Exhibit 10(aaa)

 

MERRILL LYNCH & CO., INC.

LONG-TERM INCENTIVE COMPENSATION PLAN

(amended as of January 1, 2009)



--------------------------------------------------------------------------------

MERRILL LYNCH & CO., INC.

LONG-TERM INCENTIVE COMPENSATION PLAN

ARTICLE I - GENERAL

Section 1.1     Purpose.

The purposes of the Long-Term Incentive Compensation Plan (the “Plan”) are:
(a) to enhance the growth and profitability of Merrill Lynch & Co., Inc., a
Delaware corporation (“ML & Co.”), and its subsidiaries by providing the
incentive of long-term rewards to key employees who are capable of having a
significant impact on the performance of ML & Co. and its subsidiaries; (b) to
attract and retain employees of outstanding competence and ability; (c) to
encourage long-term stock ownership by employees; and (d) to further the
identity of interests of such employees with those of stockholders of ML & Co.

Section 1.2     Definitions.

For the purpose of the Plan, the following terms shall have the meanings
indicated:

(a)     “Board of Directors” or “Board” shall mean the Board of Directors of
ML & Co.

(b)     “Code” shall mean the Internal Revenue Code of l986, as amended,
including any successor law thereto.

(c)     “Company” shall mean ML & Co. and any corporation, partnership, or other
organization of which ML & Co. owns or controls, directly or indirectly, not
less than 50% of the total combined voting power of all classes of stock or
other equity interests. For purposes of this Plan, the terms “ML & Co.” and
“Company” shall include any successor thereto.

(d)     “Committee” shall mean the Management Development and Compensation
Committee of the Board of Directors, or its functional successor or any other
Board committee that has been designated by the Board of Directors to administer
the Plan, or the Board of Directors. The Committee shall be constituted so that
at all relevant times it meets the then applicable requirements of Rule 16b-3
(or its successor) promulgated under the Securities Exchange Act of 1934, as
amended.

(e)     “Common Stock” shall mean the Common Stock, par value $1.33 1/3 per
share, of ML & Co. and a “share of Common Stock” shall mean one share of Common
Stock together with, for so long as Rights are outstanding, one Right (whether
trading with the Common Stock or separately).

(f)     “Disability,” unless otherwise provided herein, shall mean any physical
or mental condition that, in the opinion of the Head of Human Resources of
Merrill Lynch & Co., Inc. (or his or her functional successor), renders an
employee incapable of engaging in any employment or occupation for which he is
suited by reason of education or training.

 

2



--------------------------------------------------------------------------------

(g)      “Fair Market Value” of shares of Common Stock on any given date(s)
shall be: (a) the mean of the high and low sales prices on the New York Stock
Exchange—Composite Tape of such shares on the date(s) in question, or, if the
shares of Common Stock shall not have been traded on any such date(s), the mean
of the high and low sales prices on the New York Stock Exchange—Composite Tape
on the first day prior thereto on which the shares of Common Stock were so
traded; or (b) if the shares of Common Stock are not traded on the New York
Stock Exchange, such other amount as may be determined by the Committee by any
fair and reasonable means.

          “Fair Market Value” of any Other ML & Co. Security on any given
date(s) shall be: (a) the mean of the high and low sales prices of such Other
ML & Co. Security on the principal securities exchange on which such Security is
traded on the date(s) in question or, if such Other ML & Co. Security shall not
have been traded on any such exchange on such date(s), the mean of the high and
low sales prices on such exchange on the first day prior thereto on which such
Other ML & Co. Security was so traded; or (b) if the Other ML & Co. Security is
not publicly traded on a securities exchange, such other amount as may be
determined by the Committee by any fair and reasonable means.

(h)      “Junior Preferred Stock” shall mean ML & Co.’s Series A Junior
Preferred Stock, par value $1.00 per share.

(i)      “Key Employee” means any employee who has been designated by ML & Co.
as one of the 50 highest paid employees (based on W-2 income) as of the most
recently completed fiscal year.

(j)      “Other ML & Co. Security” shall mean a financial instrument issued
pursuant to Article VI.

(k)     “Participant” shall mean any employee who has met the eligibility
requirements set forth in Section 1.5 hereof and to whom a grant has been made
and is outstanding under the Plan.

(l)      “Performance Period” shall mean, in relation to Performance Shares or
Performance Units, any period, for which performance objectives have been
established, of not less than one nor more than ten consecutive ML & Co. fiscal
years, commencing with the first day of the fiscal year in which such
Performance Shares or Performance Units were granted.

(m)     “Performance Share” shall mean a right, granted to a Participant
pursuant to Article II, that will be paid out as a share of Common Stock.

(n)      “Performance Unit” shall mean a right, granted to a Participant
pursuant to Article II, to receive an amount equal to the Fair Market Value of
one share of Common Stock in cash.

(o)      “Restricted Period” shall mean, (i) in relation to shares of Common
Stock receivable in payment for Performance Shares, the period beginning at the
end of the applicable Performance Period during which restrictions on the
transferability of such shares of Common Stock are in effect; and (ii) in
relation to Restricted Shares or Restricted Units, the period

 

3



--------------------------------------------------------------------------------

beginning with the first day of the month in which Restricted Shares or
Restricted Units are granted, during which restrictions on the transferability
of such Restricted Shares or Restricted Units are in effect, which shall not be
of shorter duration than the Vesting Period applicable to the same Restricted
Shares or Restricted Units.

(p)     “Restricted Share” shall mean a share of Common Stock, granted to a
Participant pursuant to Article III, subject to the restrictions set forth in
Section 3.3 hereof.

(q)     “Restricted Unit” shall mean the right, granted to a Participant
pursuant to Article III, as provided by the Committee at the time of grant to
receive either: (1) an amount in cash equal to the Fair Market Value of one
share of Common Stock, or (2) one share of Common Stock.

(r)     “Retirement” shall mean the cessation of employment with the Company
(1) on or after (A) having completed at least five (5) years of service and
(B) reaching any age, that, when added to service with the Company (in each
case, expressed as completed years and completed months), equals at least 45; or
(2) as the result of (A) becoming employed by an unconsolidated affiliate of the
Company (as specified by the Head of Human Resources) or (B) being a part of a
divestiture or spin-off designated by the Head of Human Resources as eligible,
provided that, in each case, termination of employment by the Company for cause,
as defined in the Company’s grant document, shall not qualify as Retirement.

(s)     “Rights” means the Rights to Purchase Units of Junior Preferred Stock
issued pursuant to the Rights Agreement.

(t)     “Rights Agreement” means the Rights Agreement dated as of December 16,
1987 between ML & Co. and Manufacturers Hanover Trust Company, Rights Agent, as
amended from time to time.

(w)    “Stock Appreciation Right” shall mean a right, granted to a Participant
pursuant to Article V, to receive, in cash or shares of Common Stock, an amount
equal to the increase in Fair Market Value, over a specified period of time, of
a specified number of shares of Common Stock.

(x)     “Stock Option” shall mean a right, granted to a Participant pursuant to
Article IV, to purchase, before a specified date and at a specified price, a
specified number of shares of Common Stock. Stock Options may be “Incentive
Stock Options,” which meet the definition of such in Section 422A of the Code,
or “Nonqualified Stock Options,” which do not meet such definition.

(y)     “Vesting Period” shall mean, in relation to Restricted Shares or
Restricted Units, any period of not less than six (6) months beginning with the
first day of the month in which the grant of the applicable Restricted Shares or
Restricted Units is effective, during which such Restricted Shares or Restricted
Units may be forfeited if the Participant terminates employment.

 

4



--------------------------------------------------------------------------------

Section 1.3    Administration.

(a)     The Plan shall be administered by the Committee. Subject to the
provisions of the Plan, the Committee shall have sole and complete authority to:
(i) subject to Section 1.5 hereof, select Participants after receiving the
recommendations of the management of the Company; (ii) determine the number of
Performance Shares, Performance Units, Restricted Shares, Restricted Units,
Stock Appreciation Rights, or Other ML & Co. Securities subject to each grant;
(iii) determine the number of shares of Common Stock subject to each Stock
Option grant; (iv) determine the time or times when grants are to be made or are
to be effective; (v) determine the terms and conditions subject to which grants
may be made; (vi) extend the term of any Stock Option; (vii) provide at the time
of grant that all or any portion of any Stock Option shall be canceled upon the
Participant’s exercise of any Stock Appreciation Rights; (viii) prescribe the
form or forms of the instruments evidencing any grants made hereunder, provided
that such forms are consistent with the Plan; (ix) adopt, amend, and rescind
such rules and regulations as, in its opinion, may be advisable for the
administration of the Plan; (x) construe and interpret the Plan and all rules,
regulations, and instruments utilized thereunder; and (xi) make all
determinations deemed advisable or necessary for the administration of the Plan.
All determinations by the Committee shall be final and binding.

(b)     The Committee shall act in accordance with the procedures established
for a Committee under ML & Co.’s Certificate of Incorporation and By-Laws or
under any resolution of the Board.

Section 1.4    Shares Subject to the Plan.

The total number of shares of Common Stock that may be distributed under the
Plan shall be 320,000,000 (whether granted as Restricted Shares or reserved for
distribution upon grant of Restricted Units, Performance Shares, Stock Options,
Stock Appreciation Rights (to the extent they may be paid out in Common Stock),
or Other ML & Co. Securities), subject to adjustment as provided in Article VII
hereof. Shares of Common Stock distributed under the Plan may be treasury shares
or authorized but unissued shares. To the extent that awards of Other ML & Co.
Securities are convertible into Common Stock or are otherwise equity securities
(or convertible into equity securities) of ML & Co., they shall be subject to
the limitation expressed above on the number of shares of Common Stock that can
be awarded under the Plan. Any shares of Common Stock that have been granted as
Restricted Shares or that have been reserved for distribution in payment for
Restricted Units or Performance Shares but are later forfeited or for any other
reason are not payable under the Plan may again be made the subject of grants
under the Plan. If any Stock Option, Stock Appreciation Right, or Other ML & Co.
Security granted under the Plan expires or terminates, or any Restricted Unit or
Stock Appreciation Right is paid out in cash, the underlying shares of Common
Stock may again be made the subject of grants under the Plan. Units payable in
cash that are later forfeited or for any reason are not payable under the Plan
may again be the subject of grants under the Plan. Effective January 1, 2009, no
further grants shall be made under the Plan.

 

5



--------------------------------------------------------------------------------

Section 1.5    Eligibility and Participation.

Participation in the Plan shall be limited to officers (who may also be members
of the Board of Directors) and other salaried, key employees of the Company or
any affiliate of the Company designated by the Committee.

 

ARTICLE II   -   PROVISIONS APPLICABLE TO PERFORMANCE SHARES AND PERFORMANCE
UNITS.

Section 2.1    Performance Periods and Restricted Periods.

The Committee shall establish Performance Periods applicable to Performance
Shares and Performance Units and may establish Restricted Periods applicable to
Performance Shares, at its discretion. Each such Performance Period shall
commence with the beginning of a fiscal year in which the Performance Shares and
Performance Units are granted and have a duration of not less than one nor more
than ten consecutive fiscal years. Each such Restricted Period shall commence
with the end of the Performance Period established for such Performance Shares
and shall end on such date as may be determined by the Committee at the time of
grant. There shall be no limitation on the number of Performance Periods or
Restricted Periods established by the Committee, and more than one Performance
Period may encompass the same fiscal year.

Section 2.2    Performance Objectives.

At any time before or during a Performance Period, the Committee shall establish
one or more performance objectives for such Performance Period, provided that
such performance objectives shall be established prior to the grant of any
Performance Shares or Performance Units with respect to such Period. Performance
objectives shall be based on one or more measures such as return on
stockholders’ equity, earnings, or any other standard deemed relevant by the
Committee, measured internally or relative to other organizations and before or
after extraordinary items, as may be determined by the Committee; provided,
however, that any such measure shall include all accruals for grants made under
the Plan and for all other employee benefit plans of the Company. The Committee
may, in its discretion, establish performance objectives for the Company as a
whole or for only that part of the Company in which a given Participant is
involved, or a combination thereof. In establishing the performance objective or
objectives for a Performance Period, the Committee shall determine both a
minimum performance level, below which no Performance Shares or Performance
Units shall be payable, and a full performance level, at or above which 100% of
the Performance Shares or Performance Units shall be payable. In addition, the
Committee may, in its discretion, establish intermediate levels at which given
proportions of the Performance Shares or Performance Units shall be payable.
Such performance objectives shall not thereafter be changed except as set forth
in Sections 2.5 and 2.6 and Article VII hereof.

Section 2.3    Grants of Performance Shares and Performance Units.

The Committee may select employees to become Participants subject to the
provisions of Section 1.5 hereof and grant Performance Shares or Performance
Units to such Participants at any time prior to or during the first fiscal year
of a Performance Period. Grants shall be deemed to have been made as of the
beginning of the first fiscal year of the Performance Period. Before

 

6



--------------------------------------------------------------------------------

making grants, the Committee must receive the recommendations of the management
of the Company, which will take into account such factors as level of
responsibility, current and past performance, and performance potential. Subject
to the provisions of Section 2.7 hereof, a grant of Performance Shares or
Performance Units shall be effective for the entire applicable Performance
Period and may not be revoked. Each grant to a Participant shall be evidenced by
a written instrument stating the number of Performance Shares or Performance
Units granted, the Performance Period, the performance objective or objectives,
the proportion of payments for performance between the minimum and full
performance levels, if any, the Restricted Periods and restrictions applicable
to shares of Common Stock receivable in payment for Performance Shares, and any
other terms, conditions, and rights with respect to such grant. At the time of
any grant of Performance Shares, there shall be reserved out of the number of
shares of Common Stock authorized for distribution under the Plan a number of
shares equal to the number of Performance Shares so granted.

Section 2.4    Rights and Benefits During Performance Period.

The Committee may provide that, during a Performance Period, a Participant shall
be paid cash amounts, with respect to each Performance Share or Performance Unit
held by such Participant, in the same manner, at the same time, and in the same
amount paid, as a dividend on a share of Common Stock.

Section 2.5    Adjustment with respect to Performance Shares and Performance
Units.

Any other provision of the Plan to the contrary notwithstanding, the Committee
may at any time adjust performance objectives (up or down) and minimum or full
performance levels (and any intermediate levels and proportion of payments
related thereto), adjust the way performance objectives are measured, or shorten
any Performance Period or Restricted Period, if it determines that conditions,
including but not limited to, changes in the economy, changes in competitive
conditions, changes in laws or governmental regulations, changes in generally
accepted accounting principles, changes in the Company’s accounting policies,
acquisitions or dispositions, or the occurrence of other unusual, unforeseen, or
extraordinary events, so warrant.

Section 2.6    Payment of Performance Shares and Performance Units.

Within 90 days after the end of any Performance Period, the Company shall
determine the extent to which performance objectives established by the
Committee pursuant to Section 2.2 hereof for such Performance Period have been
met during such Performance Period and the resultant extent to which Performance
Shares or Performance Units granted for such Performance Period are payable.
Payment for Performance Shares and Performance Units shall be as follows:

 

  (a) Performance Shares:

(i)     If a Restricted Period has been established in relation to the
Performance Shares:

 

7



--------------------------------------------------------------------------------

 (A)     At the end of the applicable Performance Period, one or more
certificates representing the number of shares of Common Stock equal to the
number of Performance Shares payable shall be held by the Company for the
employee until the end of the Restricted Period.

 (B)     At the end of the applicable Restricted Period, all restrictions
applicable to the shares of Common Stock, and other securities or property
received with respect to such shares, held by the Company for the accounts of
recipients of Performance Shares granted in relation to such Restricted Period
shall lapse, and one or more stock certificates for such shares of Common Stock
and securities, free of the restrictions, shall be delivered in book-entry or
certificated form to the Participant, or such shares and securities shall be
credited to a brokerage account if the Participant so directs, as soon as
practicable but in no event later than 45 days after the end of the Restricted
Period, provided that, in the event that the end of the Restricted Period is
fewer than 45 days prior to the end of the Company’s fiscal year, the payment of
the shares shall be made in the first 45 days of the next succeeding fiscal
year.

 (ii)      If a Restricted Period has not been established in relation to the
Performance Shares, at the end of the applicable Performance Period, one or more
stock certificates representing the number of shares of Common Stock equal to
the number of Performance Shares payable, free of restrictions, shall be
registered in the name of the Participant and delivered in book-entry or
certificated form to the Participant, or such shares shall be credited to a
brokerage account if the Participant so directs , as soon as practicable but in
no event later than 45 days after the end of the Restricted Period, provided
that, in the event that the end of the Restricted Period is fewer than 45 days
prior to the end of the Company’s fiscal year, the payment of the shares shall
be made in the first 45 days of the next succeeding fiscal year.

(b)      Performance Units: At the end of the applicable Performance Period, a
Participant shall be paid a cash amount equal to the number of Performance Units
payable, times the mean of the Fair Market Value of Common Stock during the
second calendar month following the end of the Performance Period, as soon as
practicable but in no event later than 45 days after the end of the Performance
Period, provided that, in the event that the end of the Performance Period is
fewer than 45 days prior to the end of the Company’s fiscal year, the payment
shall be made in the first 45 days of the next succeeding fiscal year, unless
some other payment date or Restricted Period is established by the Committee at
the time of grant, in which case, payment to the Participant shall be made as
soon as practicable but in no event later than 45 days after the applicable
date, provided that, in the event that the applicable date is fewer than 45 days
prior to the end of the Company’s fiscal year, the payment shall be made in the
first 45 days of next succeeding fiscal year.

Section 2.7    Termination of Employment.

Section 2.7    Termination of Employment.

  (a)       Prior to the end of a Performance Period:

 

8



--------------------------------------------------------------------------------

(i)      Death: If a Participant ceases to be an employee of the Company prior
to the end of a Performance Period by reason of death, any outstanding
Performance Shares or Performance Units with respect to such Participant shall
become payable and be paid to such Participant’s beneficiary or estate, as the
case may be, as soon as practicable (subject to receipt of proper documentation)
in the manner set forth in Sections 2.6(a)(ii) and 2.6(b) hereof, respectively.
In determining the extent to which performance objectives established for such
Performance Period have been met and the resultant extent to which Performance
Shares or Performance Units are payable, the Performance Period shall be deemed
to end as of the end of the fiscal year in which the Participant’s death
occurred, payment shall be made as soon as practicable (but in no event later
than 45 days) following the end of such fiscal year.

(iii)    Other Terminations: If a Participant ceases to be an employee prior to
the end of a Performance Period for any reason other than death, the Participant
shall immediately forfeit all Performance Shares and Performance Units
previously granted under the Plan and all right to receive any payment for such
Performance Shares and Performance Units. The Committee may, however, direct
payment in accordance with the provisions of Section 2.6 hereof for a number of
Performance Shares or Performance Units, as it may determine, granted under the
Plan to a Participant whose employment has so terminated (but not exceeding the
number of Performance Shares or Performance Units that could have been payable
had the Participant remained an employee) if it finds that the circumstances in
the particular case so warrant. For purposes of the preceding sentence, the
Performance Period over which performance objectives shall be measured shall be
deemed to end as of the end of the fiscal year in which termination occurred,
and payment shall be made as soon as practicable (but in no event later than 45
days) following the end of such fiscal year.

(b)     After the end of a Performance Period but prior to the end of a
Restricted Period:

(i)     Death, Disability, or Retirement: If a Participant ceases to be an
employee of the Company by reason of death or in the case of the Disability or
Retirement of a Participant, the Restricted Period shall be deemed to have ended
(subject, in the case of Retirement, to receipt of appropriate documentation
from the Participant regarding the Participant’s competitive status) and shares
held by the Company shall be paid as soon as practicable following the end of
the Restricted Period, in the manner set forth in Section 2.6(a)(i)(B).

(ii)    Other Terminations: Terminations of employment for any reason other than
death after the end of a Performance Period but prior to the end of a Restricted
Period shall not have any effect on the Restricted Period, unless the Committee,
in its sole discretion, finds that the circumstances so warrant and determines
that the Restricted Period shall end on an earlier date as determined by the
Committee and that shares held by the Company shall be paid as soon as
practicable following such earlier date in the manner set forth in
Section 2.6(a)(i)(B).

(c)     Except as otherwise provided in this Section 2.7, termination of
employment after the end of a Performance Period but before the payment of
Performance Shares or Performance Units relating to such Performance Period
shall not affect the amount, if any, to be paid pursuant to Section 2.6 hereof.
Approved leaves of absence of one year or less shall not be deemed to be
terminations of employment under this Section 2.7. Leaves of absence of more
than one year will

 

9



--------------------------------------------------------------------------------

be deemed to be terminations of employment under this Section 2.7, unless the
Committee determines otherwise.

 

ARTICLE III   -   PROVISIONS APPLICABLE TO RESTRICTED SHARES AND RESTRICTED
UNITS.

Section 3.1    Vesting Periods and Restricted Periods.

The Committee shall establish one or more Vesting Periods applicable to
Restricted Shares and Restricted Units and one or more Restricted Periods
applicable to Restricted Shares and Restricted Units, at its discretion. Each
such Vesting Period shall have a duration of not less than six (6) months,
measured from the first day of the month in which the grant of the applicable
Restricted Shares or Restricted Units is effective. Each such Restricted Period
shall have a duration of six (6) or more consecutive months, measured from the
first day of the month in which the grant of the applicable Restricted Shares or
Restricted Unit is effective, but in no event shall any Restricted Period be of
shorter duration than the Vesting Period applicable to such Restricted Share or
Restricted Unit.

Section 3.2    Grants of Restricted Shares and Restricted Units.

The Committee may select employees to become Participants (subject to the
provisions of Section 1.5 hereof) and grant Restricted Shares or Restricted
Units to such Participants at any time. Before making grants, the Committee must
receive the recommendations of the management of the Company, which will take
into account such factors as level of responsibility, current and past
performance, and performance potential.

Subject to the provisions of Section 3.7 hereof, a grant of Restricted Shares or
Restricted Units shall be effective for the entire applicable Vesting and
Restricted Periods and may not be revoked. Each grant to a Participant shall be
evidenced by a written instrument stating the number of Restricted Shares or
Restricted Units granted, the Vesting Period, the Restricted Period, the
restrictions applicable to such Restricted Shares or Restricted Units, the
nature and terms of payment of consideration, if any, and the consequences of
forfeiture that will apply to such Restricted Shares and Restricted Units, and
any other terms, conditions, and rights with respect to such grant.

Section 3.3    Rights and Restrictions Governing Restricted Shares.

At the time of grant of Restricted Shares, subject to the receipt by the Company
of any applicable consideration for such Restricted Shares, one or more
certificates representing the appropriate number of shares of Common Stock
granted to a Participant shall be registered either in his or her name or for
his or her benefit either individually or collectively with others, but shall be
held by the Company for the account of the Participant. The Participant shall
have all rights of a holder as to such shares of Common Stock, including the
right to receive dividends, to exercise Rights, and to vote such Common Stock
and any securities issued upon exercise of Rights, subject to the following
restrictions: (a) the Participant shall not be entitled to delivery of
certificates representing such shares of Common Stock and any other such
securities until the expiration of the Restricted Period; (b) except as provided
in Section 3.9, none of the Restricted Shares may be sold, transferred,
assigned, pledged, or otherwise encumbered or disposed of

 

10



--------------------------------------------------------------------------------

during the Restricted Period; and (c) all of the Restricted Shares shall be
forfeited and all rights of the Participant to such Restricted Shares shall
terminate without further obligation on the part of the Company unless the
Participant remains in the continuous employment of the Company for the entire
Vesting Period in relation to which such Restricted Shares were granted, except
as otherwise provided in by Section 3.7 hereof. Any shares of Common Stock or
other securities or property received with respect to such shares shall be
subject to the same restrictions as such Restricted Shares.

Section 3.4     Rights Governing Restricted Units.

During the Vesting Period, or, if longer, the Restricted Period, for Restricted
Units, a Participant may be paid, with respect to each such Restricted Unit,
cash amounts in the same manner, at the same time, and in the same amount paid,
as a dividend on a share of Common Stock. Except as otherwise provided in
Section 3.7 hereof, the Restricted Units shall be forfeited and all rights of
the Participant to the Restricted Units shall terminate without further
obligation on the part of the Company unless the Participant remains in the
continuous employment of the Company for the entire Vesting Period.

Section 3.5     Adjustment with respect to Restricted Shares and Restricted
Units.

Any other provision of the Plan to the contrary notwithstanding, the Committee
may at any time shorten any Vesting Period or Restricted Period, if it
determines that conditions, including but not limited to, changes in the
economy, changes in competitive conditions, changes in laws or governmental
regulations, changes in generally accepted accounting principles, changes in the
Company’s accounting policies, acquisitions or dispositions, or the occurrence
of other unusual, unforeseen, or extraordinary events, so warrant.

Section 3.6     Payment of Restricted Shares and Restricted Units.

(a)     Restricted Shares: At the end of the Vesting Period (or if longer, the
Restricted Period), all restrictions contained in the grant of Restricted Shares
and in the Plan shall lapse, and the appropriate number of shares of Common
Stock (net of shares withheld at the end of the Vesting Period under
Section 3.6(c)), shall be delivered to the Participant or his or her beneficiary
or estate, as the case may be, free of restrictions, in book-entry or
certificated form or credited to a brokerage account as the Participant or his
or her beneficiary or estate, as the case may be, so directs.

(b)     Restricted Units: At the end of the Vesting Period (or, if longer, the
Restricted Period) applicable to a Participant’s Restricted Units, there shall
be paid to the Participant, or his or her beneficiary or estate, as the case may
be, either: (1) an amount in cash equal to the Fair Market Value of one share of
Common Stock on the last trading day of the Vesting Period (or, if longer, the
Restricted Period), or (2) one share of Common Stock for each Restricted Unit,
net of shares withheld by the Company pursuant to Section 3.6(c), free of
restrictions. For Restricted Units paid in Common Stock, the appropriate number
of shares shall be delivered to the Participant or his or her beneficiary or
estate, as the case may be, in book-entry or certificated form or credited to a
brokerage account as the Participant or his or her beneficiary or estate, as the
case may be, so directs, as soon as practicable but in no event later than 30
days after the end

 

11



--------------------------------------------------------------------------------

of the Vesting or Restricted Period, provided that, in the event that the end of
such period is fewer than 10 days prior to the end of the Company’s fiscal year,
the payment of the shares shall be made in the first 10 days of the next
succeeding fiscal year.

Section 3.7     Termination of Employment.

(a)     Prior to the end of a Vesting Period:

          (i)     Death: If a Participant ceases to be an employee of the
Company prior to the end of a Vesting Period by reason of death, all grants of
Restricted Shares and Restricted Units granted to such Participant are
immediately payable in accordance with their terms (but in no event later than
45 days after receipt of appropriate documentation).

          (ii)     Disability or Retirement: The Disability or Retirement of a
Participant shall not constitute a termination of employment for purposes of
this Article III and such Participant shall not forfeit any Restricted Shares or
Restricted Units held by him or her, provided that, during the remainder of the
applicable Vesting Period, such Participant does not engage in or assist any
business that the Committee, in its sole discretion, determines to be in
competition with business engaged in by the Company. A Participant who does
engage in or assist any business that the Committee, in its sole discretion,
determines to be in competition with business engaged in by the Company shall be
deemed to have terminated employment subject to the receipt of appropriate
documentation from the Participant with respect to the Participant’s competitive
status.

          (iii)     Other Terminations: Except as otherwise provided herein, if
a Participant ceases to be an employee prior to the end of a Vesting Period for
any reason other than death, the Participant shall immediately forfeit all
Restricted Shares and Restricted Units previously granted, unless the Committee,
in its sole discretion, finds that the circumstances in the particular case so
warrant and allows a Participant whose employment has so terminated to retain
any or all of the Restricted Shares or Restricted Units granted to such
Participant. Notwithstanding the foregoing, with respect to any Participant
holding unvested Restricted Shares and/or Restricted Units (x) whose employment
is terminated because of a reduction in staff (coded under termination code
number 251 or such other code as may be equivalent to or substituted for
termination code number 251), and (y) who delivers to the Company and complies
with a release of claims he or she may have against the Company or any of its
subsidiaries, which will include a prohibition on solicitation of the Company’s
employees and such other restrictions as the Company may impose (a “Release”),
then notwithstanding such termination, Restricted Shares and Restricted Units
granted to such Participant shall continue to vest during the Vesting Period and
be restricted during the Restricted Period for such grant; provided, however,
that in the event of the Employee’s death during the relevant Vesting or
Restricted Periods the treatment of Restricted Shares and Restricted Units will
be determined in accordance with the provisions of Section 3.7(a)(i);

(b)     After the end of a Vesting Period but prior to the end of a Restricted
Period:

          (i)     Death, Disability, or Retirement: If a Participant ceases to
be an employee of the Company by reason of death, or in the case of the
Disability or Retirement of a Participant,

 

12



--------------------------------------------------------------------------------

prior to the end of a Restricted Period, all Restricted Shares and Restricted
Units granted to such Participant are immediately payable in the manner set
forth in Section 3.6.

          (ii)        Other Terminations: Terminations of employment for any
reason other than death after the end of a Vesting Period but prior to the end
of a Restricted Period shall not have any effect on the Restricted Period,
unless (A) the Restricted Period relates to Restricted Units that have been
further deferred in which case the Restricted Units shall be paid to the
Participant, or (B) the Committee, in its sole discretion, finds that the
circumstances so warrant and determines that the Restricted Period shall end on
an earlier date as determined by the Committee and, in each case, the applicable
Restricted Shares or Restricted Units shall be paid as soon as practicable in
the manner set forth in Section 3.6.

Approved leaves of absence of one year or less shall not be deemed to be
terminations of employment under this Section 3.7. Leaves of absence of more
than one year will be deemed to be terminations of employment under this
Section 3.7, unless the Committee determines otherwise.

Section 3.8    Limitations on Transfer of Restricted Shares and Restricted
Units.

Restricted Shares and Restricted Units are not transferable by a Participant
except by will or the laws of descent and distribution or bequest; provided,
however, that the Committee shall have the authority, in its discretion, to
grant (or to authorize) that Restricted Shares and Restricted Units may be
transferred by the Participant during his or her lifetime to any member of his
or her immediate family or to a trust, limited liability corporation, family
limited partnership or other equivalent vehicle, established for the exclusive
benefit of one or more members of his or her immediate family. A transfer of
Restricted Shares or Restricted units will not be permitted unless the Company
has received evidence, to its satisfaction, that such transfer does not trigger
income or social security taxes or withholding requirements. A transfer of
Restricted Shares or Restricted Units may only be effected by the Company at the
written request of a Participant and shall become effective only when recorded
in the Company’s record of outstanding Restricted Shares or Restricted Units. In
the event Restricted Shares or Restricted Units are transferred, such Restricted
Shares or Restricted Units may not be subsequently transferred by the transferee
except by will or the laws of descent and distribution. In the event Restricted
Shares or Restricted Units are transferred, such Restricted Shares or Restricted
Units shall continue to be governed by and subject to the terms and limitations
of the Plan and the relevant grant and remain subject to forfeiture in the event
the Participant terminates his or her employment during the Vesting Period as if
no transfer had taken place. As used in this Section, “immediate family” shall
mean, with respect to any person, any child, stepchild or grandchild, and shall
include relationships arising from legal adoption.

ARTICLE IV - PROVISIONS APPLICABLE TO STOCK OPTIONS.

Section 4.1     Grants of Stock Options.

The Committee may select employees to become Participants (subject to
Section 1.5 hereof) and grant Stock Options to such Participants at any time;
provided, however, that Incentive Stock Options shall be granted within 10 years
of the earlier of the date the Plan is

 

13



--------------------------------------------------------------------------------

adopted by the Board or approved by the stockholders. Before making grants, the
Committee must receive the recommendations of the management of the Company,
which will take into account such factors as level of responsibility, current
and past performance, and performance potential. Subject to the provisions of
the Plan, the Committee shall also determine the number of shares of Common
Stock to be covered by each Stock Option. The Committee shall have the
authority, in its discretion, to grant “Incentive Stock Options” or
“Nonqualified Stock Options,” or to grant both types of Stock Options.
Furthermore, the Committee may grant a Stock Appreciation Right in connection
with a Stock Option, as provided in Article V.

Section 4.2     Option Documentation.

Each Stock Option granted under the Plan shall be evidenced by written
documentation containing such terms and conditions as the Committee may deem
appropriate and are not inconsistent with the provisions of the Plan.

Section 4.3     Exercise Price.

The Committee shall establish the exercise price at the time any Stock Option is
granted at such amount as the Committee shall determine, except that such
exercise price shall not be less than 50% of the Fair Market Value of the
underlying shares of Common Stock on the day a Stock Option is granted and that,
with respect to an Incentive Stock Option, such exercise price shall not be less
than 100% of the Fair Market Value of the underlying shares of Common Stock on
the day such Incentive Stock Option is granted. The exercise price will be
subject to adjustment in accordance with the provisions of Article VII of the
Plan.

Section 4.4     Exercise of Stock Options.

             (a)      Vesting and Exercisability: Stock Options shall become
exercisable at such times and in such installments as the Committee may provide
at the time of grant. The Committee may also set a Vesting Period for grants of
Stock Options. The Committee may also, in its sole discretion, accelerate the
time at which a Stock Option or installment may vest or become exercisable. A
Stock Option may be exercised at any time from the time first set by the
Committee until the close of business on the expiration date of the Stock
Option.

             (b)      Option Period: For each Stock Option granted, the
Committee shall specify the period during which the Stock Option may be
exercised, provided that no Stock Option shall be exercisable after the
expiration of 10 years from the date of grant of such Stock Option.

             (c)      Exercise in the Event of Termination of Employment:

(i)          Death: If a Participant ceases to be an employee of the Company by
reason of death prior to: (A) the end of a Vesting Period, (B) the exercise of
or (C) or the expiration of Stock Options granted to him or her that remain
outstanding on the date of death, such Stock Options may be exercised to the
full extent not yet exercised, regardless of whether or not then vested or fully
exercisable under the terms of the grant or under the terms of Section 4.4(a)
hereof, by his or her estate, beneficiaries or transferees, as the case may be,
at any time and from time to time, but in no event after the expiration date of
such Stock Option.

 

14



--------------------------------------------------------------------------------

(ii)          Disability or Retirement: The Disability or Retirement of a
Participant shall not constitute a termination of employment for purposes of
this Article IV, provided that following Disability or Retirement such
Participant does not engage in or assist any business that the Committee, in its
sole discretion, determines to be in competition with business engaged in by the
Company. A Participant who does engage in or assist any business that the
Committee, in its sole discretion, determines to be competition with business
engaged in by the Company shall be deemed to have terminated employment. In the
case of Incentive Stock Options, Disability shall be as defined in Code
Section 22(e)(3).

(iii)          Other Terminations: Except as provided herein, if a Participant
ceases to be an employee for any reason other than death prior to: (a) the end
of the Vesting Period, (b) the exercise of, or (c) the expiration of a Stock
Option, then all outstanding Stock Options granted to such Participant, whether
in his or her name or in the name of another person as a result of a transfer in
accordance with Section 4.4(d), shall expire and be forfeited on a date 30 days
following the date of such termination of employment. Notwithstanding the
foregoing, with respect to any Participant who holds unvested, unexercised
non-qualified Stock Options (x) whose employment is terminated because of a
reduction in staff (coded under termination code number 251 or such other code
as may be equivalent to or substituted for termination code number 251), and
(y) who delivers to the Company and complies with a release of claims he or she
may have against the Company or any of its subsidiaries, which will include a
prohibition on solicitation of the Company’s employees and such other
restrictions as the Company may impose (a “Release”), then, notwithstanding such
termination, all unvested, unexercised Stock Options shall continue to be and
become exercisable in accordance with their terms until a date that is 30 days
after the latest date on which any Stock Options granted to such employee have
become fully exercisable, but in no event later than the original expiration
date of such Stock Option, (the “Exercise End Date”), and may be exercised at
any time and from time to time during such period; provided however, that in the
event of the Employee’s death, during such period, the exercisability of Stock
Options will be determined in accordance with the provisions of
Section 4.4(c)(i);

In addition, if the Committee, in its sole discretion, finds that the
circumstances in the particular case so warrant, it may determine that the
Participant, his or her transferee pursuant to Section 4.4(d), or such
transferee’s estate or beneficiaries, may exercise any such outstanding Stock
Option at any time and from time to time after such termination of employment,
but in no event after the expiration date of such Stock Option (the “Extended
Period”).

Approved leaves of absence of one year or less shall not be deemed to be
terminations of employment under this Section 4.4(c)(iii). Leaves of absence of
more than one year shall be deemed to be terminations of employment under this
Section 4.4(c)(iii), unless the Committee determines otherwise.

(d)          Limitations on Transferability: Stock Options are not transferable
by a Participant except by will or the laws of descent and distribution or
bequest and are exercisable during his or her lifetime only by him or her;
provided, however, that the Committee shall have the authority, in its
discretion, to grant (or to authorize by amendment of an existing grant) Stock
Options that may be transferred by the Participant during his or her lifetime to
any member of his or her immediate family or to a trust, limited liability
corporation, family limited partnership or other

 

15



--------------------------------------------------------------------------------

equivalent vehicle, established for the exclusive benefit of one or more members
of his or her immediate family. A transfer of a Stock Option pursuant to this
subparagraph may only be effected by the Company at the written request of a
Participant and shall become effective only when recorded in the Company’s
record of outstanding Stock Options. In the event a Stock Option is transferred
as contemplated in this subparagraph, such Stock Option may not be subsequently
transferred by the transferee except by will or the laws of descent and
distribution. In the event a Stock Option is transferred as contemplated in this
subparagraph, such Stock Option shall continue to be governed by and subject to
the terms and limitations of the Plan and the relevant grant, and the transferee
shall be entitled to the same rights as the Participant under Articles VII, VIII
and X hereof, as if no transfer had taken place. As used in this subparagraph,
“immediate family” shall mean, with respect to any person, any child, stepchild
or grandchild, and shall include relationships arising from legal adoption.

Section 4.5    Payment of Purchase Price and Tax Liability Upon Exercise;
Delivery of Shares.

(a)      Payment of Purchase Price: The purchase price of the shares as to which
a Stock Option is exercised shall be paid to the Company at the time of exercise
(i) in cash, (ii) by delivering freely transferable shares of Common Stock
already owned by the person exercising the Stock Option having a total real-time
market price, at the time and on the date of exercise, equal to the purchase
price, (iii) a combination of cash and shares of Common Stock equal in value to
the exercise price, or (iv) by such other means as the Committee, in its sole
discretion, may determine.

(b)      Payment of Taxes: Upon exercise, a Participant may elect to satisfy any
federal, state, local, or social security taxes required by law to be withheld
that arise as a result of the exercise of a Stock Option by directing the
Company to withhold from the shares of Common Stock otherwise deliverable upon
the exercise of such Stock Option, such number of shares as shall have a total
real-time market price, at the time and on the date of exercise, at least equal
to the amount of tax to be withheld.

(c)      Delivery of Shares: Upon receipt by the Company of the purchase price,
stock certificate(s) for the shares of Common Stock as to which a Stock Option
is exercised (net of any shares withheld pursuant to Section 4.5(b) above) shall
be delivered to the person in whose name the Stock Option is outstanding or such
person’s estate or beneficiaries, as the case may be, or such shares shall be
credited to a brokerage account or otherwise delivered, in such manner as such
person or such person’s estate or beneficiaries, as the case may be, may direct.

Section 4.6    Limitations on Shares of Common Stock Received upon Exercise of
Stock Options.

The aggregate Fair Market Value (determined at the time an Incentive Stock
Option is granted) of the shares of Common Stock with respect to which an
Incentive Stock Option is exercisable for the first time by a Participant during
any calendar year (under all plans of the Company) shall not exceed $100,000 or
such other limit as may be established from time to time under the Code.

 

16



--------------------------------------------------------------------------------

The maximum aggregate number of shares of Common Stock underlying stock options
to be granted in any one fiscal year to any individual executive officer, as
such term is defined in the regulations promulgated under Section 162(m) of the
Internal Revenue Code, shall be 4,000,000 (four million), which number shall be
adjusted automatically to give effect to mergers, consolidations,
reorganizations, stock dividends, stock splits or combinations,
reclassifications, recapitalizations, or distributions to holders of Common
Stock (other than cash dividends) including, without limitation, a merger or
other reorganization event in which the Common Stock ceases to exist.

 

ARTICLE V   -    PROVISIONS APPLICABLE TO STOCK APPRECIATION RIGHTS.

Section 5.1    Grants of Stock Appreciation Rights.

The Committee may select employees to become Participants (subject to the
provisions of Section 1.5 hereof) and grant Stock Appreciation Rights to such
Participants at any time. Before making grants, the Committee must receive the
recommendations of the management of the Company, which will take into account
such factors as level of responsibility, current and past performance, and
performance potential. The Committee shall have the authority to grant Stock
Appreciation Rights in connection with a Stock Option or independently. The
Committee may grant Stock Appreciation Rights in connection with a Stock Option,
either at the time of grant or by amendment, in which case each such right shall
be subject to the same terms and conditions as the related Stock Option and
shall be exercisable only at such times and to such extent as the related Stock
Option is exercisable. A Stock Appreciation Right granted in connection with a
Stock Option shall entitle the holder to surrender to the Company the related
Stock Option unexercised, or any portion thereof, and receive from the Company
in exchange therefor an amount equal to the excess of the Fair Market Value of
one share of the Common Stock on the day preceding the surrender of such Stock
Option over the Stock Option exercise price times the number of shares
underlying the Stock Option, or portion thereof, that is surrendered. A Stock
Appreciation Right granted independently of a Stock Option shall entitle the
holder to receive upon exercise an amount equal to the excess of the Fair Market
Value of one share of Common Stock on the day preceding the exercise of the
Stock Appreciation Right over the Fair Market Value of one share of Common Stock
on the date such Stock Appreciation Right was granted, or such other price
determined by the Committee at the time of grant, which shall in no event be
less than 50% of the Fair Market Value of one share of Common Stock on the date
such Stock Appreciation Right was granted. Stock Appreciation Rights are not
transferable by a Participant except by will or the laws of descent and
distribution and are exercisable during his or her lifetime only by him or her.

Section 5.2    Stock Appreciation Rights Granted in Connection with Incentive
Stock Options.

    (a)    Stock Appreciation Rights granted in connection with Incentive Stock
Options must expire no later than the last date the underlying Incentive Stock
Option can be exercised.

    (b)    Such Stock Appreciation Rights may be granted for no more than 100%
of the difference between the exercise price of the underlying Incentive Stock
Option and the Fair

 

17



--------------------------------------------------------------------------------

Market Value of the Common Stock subject to the underlying Incentive Stock
Option at the time the Stock Appreciation Right is exercised.

    (c)    Such Stock Appreciation Rights are transferable only to the extent
and at the same time and under the same conditions as the underlying Incentive
Stock Options.

    (d)    Such Stock Appreciation Rights may be exercised only when the
underlying Incentive Stock Options may be exercised.

    (e)    Such Stock Appreciation Rights may be exercised only when the Fair
Market Value of the shares of Common Stock subject to the Incentive Stock
Options exceeds the exercise price of the Incentive Stock Options.

Section 5.3    Payment Upon Exercise of Stock Appreciation Rights.

The Company’s obligation to any Participant exercising a Stock Appreciation
Right may be paid in cash or shares of Common Stock, or partly in cash and
partly in shares, at the sole discretion of the Committee.

Section 5.4    Termination of Employment.

(a)     Death: If a Participant ceases to be an employee of the Company prior to
the exercise or expiration of a Stock Appreciation Right outstanding in his or
her name on the date of death, such Stock Appreciation Right may be exercised to
the full extent not yet exercised, regardless of whether or not then fully
exercisable under the terms of the grant, by his or her estate or beneficiaries,
as the case may be, at any time and from time to time within 12 months after the
date of death but in no event after the expiration date of such Stock
Appreciation Right.

(b)     Disability: The Disability of a Participant shall not constitute a
termination of employment for purposes of this Article IV, provided that
following the Disability such Participant does not engage in or assist any
business that the Committee, in its sole discretion, determines to be in
competition with business engaged in by the Company. A Participant who does
engage in or assist any business that the Committee, in its sole discretion,
determines to be in competition with business engaged in by the Company shall be
deemed to have terminated employment.

(c)     Retirement: The Retirement of a Participant shall not constitute a
termination of employment for purposes of this Article IV, provided that
following Retirement such Participant does not engage in or assist any business
that the Committee, in its sole discretion, determines to be in competition with
business engaged in by the Company, and such Participant may exercise any Stock
Appreciation Right outstanding in his or her name at any time and from time to
time within 5 years after the date his or her Retirement commenced but in no
event after the expiration date of such Stock Appreciation Right. A Participant
who does engage in or assist any business that the Committee, in its sole
discretion, determines to be in competition with business engaged in by the
Company shall be deemed to have terminated employment.

(d)     Other Terminations: If a Participant ceases to be an employee prior to
the exercise or expiration of a Stock Appreciation Right for any reason other
than death, all outstanding Stock

 

18



--------------------------------------------------------------------------------

Appreciation Rights granted to such Participant shall expire on the date of such
termination of employment, unless the Committee, in its sole discretion,
determines that he may exercise any such outstanding Stock Appreciation Right
(to the extent that he was entitled to do so at the date of such termination of
such employment) at any time and from time to time within up to 5 years after
such termination of employment but in no event after the expiration date of such
Stock Appreciation Right.

 

ARTICLE VI   -   PROVISIONS APPLICABLE TO OTHER ML & CO. SECURITIES.

Section 6.1    Grants of Other ML & Co. Securities.

Subject to the provisions of the Plan and any necessary action by the Board of
Directors, the Committee may select employees to become Participants (subject to
the provisions of Section 1.5 hereof) and grant to Participants Other ML & Co.
Securities or the right or option to purchase Other ML & Co. Securities on such
terms and conditions as the Committee shall determine, including, without
limitation, the period such rights or options may be exercised, the nature and
terms of payment of consideration for such Other ML & Co. Securities, whether
such Other ML & Co. Securities shall be subject to any or all of the provisions
of Article III of the Plan applicable to Restricted Shares and/or Restricted
Units, the consequences of termination of employment, and the terms and
conditions, if any, upon which such Other ML & Co. Securities may or must be
repurchased by the Company. Before making grants, the Committee must receive the
recommendations of the management of the Company, which will take into account
such factors as level of responsibility, current and past performance, and
performance potential. Each such Other ML & Co. Security shall be issued at a
price that will not exceed the Fair Market Value thereof on the date the
corresponding right or option is granted. Other ML & Co. Securities may bear
interest or pay dividends from such date and at a rate or rates or pursuant to a
formula or formulas fixed by the Committee or any necessary action of the Board.
Any applicable conversion or exchange rate with respect to Other ML & Co.
Securities shall be fixed by, or pursuant to a formula determined by, the
Committee or any necessary action of the Board at each date of grant and may be
predicated upon the attainment of financial or other performance goals.

Section 6.2    Terms and Conditions of Conversion or Exchange.

Each Other ML & Co. Security may be convertible or exchangeable on such date and
within such period of time as the Committee, or the Board if necessary,
determines at the time of grant. Other ML & Co. Securities may be convertible
into or exchangeable for (i) shares of Preferred Stock of ML & Co. or (ii) other
securities of ML & Co. or any present or future subsidiary of ML & Co., whether
or not convertible into shares of Common Stock, as the Committee, or the Board
if necessary, determines at the time of grant (or at any time prior to the
conversion or exchange date).

 

ARTICLE VII   -   CHANGES IN CAPITALIZATION.

Any other provision of the Plan to the contrary notwithstanding, if any change
shall occur in or affect shares of Common Stock or Performance Units, Restricted
Units, Stock Options, Stock Appreciation Rights, or Other ML & Co. Securities on
account of a merger, consolidation,

 

19



--------------------------------------------------------------------------------

reorganization, stock dividend, stock split or combination, reclassification,
recapitalization, or distribution to holders of shares of Common Stock (other
than cash dividends) including, without limitation, a merger or other
reorganization event in which the shares of Common Stock cease to exist, , then,
without any action by the Committee, appropriate adjustments shall be made
(1) the maximum number of shares of Common Stock available for distribution
under the Plan; (2) the number of shares subject to or reserved for issuance and
payable under outstanding Performance Share, Restricted Unit, Restricted Share,
and Stock Option grants. In addition, if in the opinion of the Committee, after
consultation with the Company’s independent public accountants, changes in the
Company’s accounting policies, acquisitions, divestitures, distributions, or
other unusual or extraordinary items have disproportionately and materially
affected the value of shares of Common Stock or Performance Units, Restricted
Units, Stock Options, Stock Appreciation Rights, or Other ML & Co. Securities,
the Committee shall make such adjustments, if any, that it may deem necessary or
equitable in the performance objectives for the Performance Periods not yet
completed, including the minimum, intermediate, and full performance levels and
portion of payments related thereto; and any other terms or provisions of any
outstanding grants of Performance Shares, Performance Units, Restricted Shares,
Restricted Units, Stock Options, Stock Appreciation Rights, or Other ML & Co.
Securities, in order to preserve the full benefits of such grants for the
Participants, taking into account inflation, interest rates, and any other
factors that the Committee, in its sole discretion, considers relevant. In the
event of a change in the presently authorized shares of Common Stock that is
limited to a change in the designation thereof or a change of authorized shares
with par value into the same number of shares with a different par value or into
the same number of shares without par value, the shares resulting from any such
change shall be deemed to be shares of Common Stock within the meaning of the
Plan. In the event of any other change affecting the shares of Common Stock,
Performance Units, Restricted Units, Stock Options, Stock Appreciation Rights,
or Other ML & Co. Securities, such adjustment shall be made as may be deemed
equitable by the Committee to give proper effect to such event.

 

ARTICLE VIII   -   PAYMENTS UPON TERMINATION OF EMPLOYMENT AFTER A CHANGE IN
CONTROL.

Section 8.1    Value of Payments Upon Termination After a Change in Control.

Any other provision of the Plan to the contrary notwithstanding and
notwithstanding any election to the contrary previously made by the Participant,
in the event a Change in Control shall occur and thereafter the Company shall
terminate the Participant’s employment without Cause or the Participant shall
terminate his or her employment with the Company for Good Reason, the
Participant shall be paid the value of his or her Performance Shares,
Performance Units, Restricted Shares, Restricted Units, Stock Options, Stock
Appreciation Rights, and Other ML & Co. Securities in a lump sum in cash,
promptly after termination of his or her employment but, without limiting the
foregoing, in no event later than 45 days thereafter, provided that, in the
event that at the time of his or her termination, a Participant is a Key
Employee, the payment to such Participant shall be delayed until a date that is
six months after the date of such Participant’s termination. Payments shall be
calculated as set forth below:

 

20



--------------------------------------------------------------------------------

(a)    Performance Shares and Performance Units.

Any payment for Performance Shares and Performance Units pursuant to this
Section 8.1(a) shall be calculated by applying performance objectives for any
outstanding Performance Shares and Performance Units as if the applicable
Performance Period and any applicable. Restricted Period had ended on the first
day of the month in which the Participant’s employment is terminated. The amount
of any payment to a Participant pursuant to this Section 8.1(a) shall be reduced
by the amount of any payment previously made to the Participant with respect to
the Performance Shares and Performance Units, exclusive of ordinary dividend
payments, resulting by operation of law from the Change in Control, including,
without limitation, payments resulting from a merger pursuant to state law. The
value of the Performance Shares and Performance Units payable pursuant to this
Section 8.1(a) shall be the amount equal to the number of Performance Shares and
Performance Units payable in accordance with the preceding sentence multiplied
by the Fair Market Value of a share of Common Stock on the day the Participant’s
employment is terminated or, if higher, the highest Fair Market Value of a share
of the Common Stock on any day during the 90-day period ending on the date of
the Change in Control (the “Pre-CIC Value”).

(b)    Restricted Shares and Restricted Units.

Any payment under this Section 8.1(b) shall be calculated as if all the relevant
Vesting and Restricted Periods had been fully completed immediately prior to the
date on which the Participant’s employment is terminated. The amount of any
payment to a Participant pursuant to this Section 8.1(b) shall be reduced by the
amount of any payment previously made to the Participant with respect to the
Restricted Shares and Restricted Units, exclusive of ordinary dividend payments,
resulting by operation of law from the Change in Control, including, without
limitation, payments resulting from a merger pursuant to state law. The value of
the Participant’s Restricted Shares and Restricted Units payable pursuant to
this Section 8.1(b) shall be the amount equal to the number of the Restricted
Shares and Restricted Units outstanding in a Participant’s name multiplied by
the Fair Market Value of a share of Common Stock on the day the Participant’s
employment is terminated or, if higher, the Pre-CIC Value.

(c)    Stock Options and Stock Appreciation Rights.

Any payment for Stock Options and Stock Appreciation Rights pursuant to this
Section 8.1(c) shall be calculated as if all such Stock Options and Stock
Appreciation Rights, regardless of whether or not then fully exercisable under
the terms of the grant, became exercisable immediately prior to the date on
which the Participant’s employment is terminated. The amount of any payment to a
Participant pursuant to this Section 8.1(c) shall be reduced by the amount of
any payment previously made to a Participant with respect to the Stock Options
and Stock Appreciation Rights, exclusive of any ordinary dividend payments,
resulting by operation of law from the Change in Control, including, without
limitation, payments resulting from a merger pursuant to state law. The value of
the Participant’s Stock Options and Stock Appreciation Rights payable pursuant
to this Section 8.1(c) shall be:

(i)      in the case of a Stock Option, for each underlying share of Common
Stock, the excess of the Fair Market Value of a share of Common Stock on the day
the

 

21



--------------------------------------------------------------------------------

Participant’s employment is terminated, over the per share exercise price for
such Stock Option;

(ii)        in the case of a Stock Appreciation Right granted in tandem with a
Stock Option, the Fair Market Value of a share of Common Stock on the day the
Participant’s employment is terminated, over the Stock Option exercise price;
and

(iii)      in the case of a Stock Appreciation Right granted independently of a
Stock Option, the Fair Market Value of a share of Common Stock on the day the
Participant’s employment is terminated, over the Fair Market Value of one share
of Common Stock on the date such Stock Appreciation Right was granted, or such
other price determined by the Committee at the time of grant.

(d)    Other ML & Co. Securities.

Any payment for Other ML & Co. Securities under this Section 8.1(d) shall be
calculated as if any relevant Vesting or Restricted Periods or other applicable
conditions dependent on the passage of time and relating to the exercisability
of any right or option to purchase Other ML & Co. Securities, or relating to the
full and unconditional ownership of such Other ML & Co. Securities themselves,
had been met on the first day of the month in which the Participant’s employment
is terminated. The amount of any payment to a Participant pursuant to this
Section 8.1(d) shall be reduced by the amount of any payment previously made to
the Participant with respect to the Other ML & Co. Securities, exclusive of
ordinary dividend payments, resulting by operation of law from the Change in
Control, including, without limitation, payments resulting from a merger
pursuant to state law. The value of the Participant’s Other ML & Co. Securities
payable pursuant to this Section 8.1(d) shall be

(i)        in the case of an option or right to purchase such Other ML & Co.
Security, for each underlying Other ML & Co. Security, the excess of the Fair
Market Value of such Other ML & Co. Security on the day the Participant’s
employment is terminated, or, if higher, the Pre-CIC Value, over the exercise
price of such option or right; and

(ii)      in the case of the Other ML & Co. Security itself (where there is no
outstanding option or right relating to such Other ML & Co. Security), the Fair
Market Value of the Other ML & Co. Security on the day the Participant’s
employment is terminated, or, if higher, the Pre-CIC Value.

Section 8.2  A Change in Control.

A “Change in Control” shall mean a change in control of ML & Co. of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), whether or not the Company is then subject to such
reporting requirement; provided, however, that, without limitation, a Change in
Control shall be deemed to have occurred if:

(a)    any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity, or any syndicate or group deemed to
be a person under Section

 

22



--------------------------------------------------------------------------------

14(d)(2) of the Exchange Act, other than the Company’s employee stock ownership
plan, is or becomes the “beneficial owner” (as defined in Rule 13d-3 of the
General Rules and Regulations under the Exchange Act), directly or indirectly,
of securities of ML & Co. representing 30% or more of the combined voting power
of ML & Co.’s then outstanding securities entitled to vote in the election of
directors of ML & Co.;

(b)        during any period of two consecutive years (not including any period
prior to the Effective Date of this Plan) individuals who at the beginning of
such period constituted the Board of Directors and any new directors, whose
election by the Board of Directors or nomination for election by the
stockholders of ML & Co. was approved by a vote of at least three quarters of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof; or

(c)        all or substantially all of the assets of ML & Co. are liquidated or
distributed.

Section 8.3      Effect of Agreement Resulting in Change in Control.

If ML & Co. executes an agreement, the consummation of which would result in the
occurrence of a Change in Control as described in Section 8.2, then, with
respect to a termination of employment without Cause or for Good Reason
occurring after the execution of such agreement (and, if such agreement expires
or is terminated prior to consummation, prior to such expiration or termination
of such agreement), a Change in Control shall be deemed to have occurred as of
the date of the execution of such agreement.

Section 8.4      Termination for Cause.

Termination of the Participant’s employment by the Company for “Cause” shall
mean termination upon:

(a)        the willful and continued failure by the Participant substantially to
perform his or her duties with the Company (other than any such failure
resulting from the Participant’s incapacity due to physical or mental illness or
from the Participant’s Retirement or any such actual or anticipated failure
resulting from termination by the Participant for Good Reason) after a written
demand for substantial performance is delivered to him or her by the Board of
Directors, which demand specifically identifies the manner in which the Board of
Directors believes that he has not substantially performed his or her duties; or

(b)        the willful engaging by the Participant in conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise.

No act or failure to act by the Participant shall be deemed “willful” unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company.

Notwithstanding the foregoing, the Participant shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to him or
her a copy of a resolution duly adopted by the affirmative vote of not less than
three quarters of the entire

 

23



--------------------------------------------------------------------------------

membership of the Board of Directors at a meeting of the Board called and held
for such purpose (after reasonable notice to the Participant and an opportunity
for him or her, together with counsel, to be heard before the Board of
Directors), finding that, in the good faith opinion of the Board of Directors,
the Participant was guilty of conduct set forth above in clause (a) or (b) of
the first sentence of this Section 8.4 and specifying the particulars thereof in
detail.

Section 8.5       Good Reason.

“Good Reason” shall mean the Participant’s termination of his or her employment
with the Company if, without the Participant’s written consent, any of the
following circumstances shall occur:

(a)        Inconsistent Duties. A meaningful and detrimental alteration in the
Participant’s position or in the nature or status of his or her responsibilities
(including those as a director of ML & Co., if any) from those in effect
immediately prior to the Change in Control;

(b)        Reduced Salary or Bonus Opportunity. A reduction by the Company in
the Participant’s annual base salary as in effect immediately prior to the
Change in Control; a failure by the Company to increase the Participant’s salary
at a rate commensurate with that of other key executives of the Company; or a
reduction in the Participant’s annual cash bonus below the greater of (i) the
annual cash bonus that he received, or to which he was entitled, immediately
prior to the Change in Control, or (ii) the average annual cash bonus paid to
the Participant by the Company for the three years preceding the year in which
the Change in Control occurs;

(c)        Relocation. The relocation of the office of the Company where the
Participant is employed at the time of the Change in Control (the “CIC
Location”) to a location that in his or her good faith assessment is an area not
generally considered conducive to maintaining the executive offices of a company
such as ML & Co. because of hazardous or undesirable conditions including
without limitation a high crime rate or inadequate facilities, or to a location
that is more than twenty-five (25) miles away from the CIC Location or the
Company’s requiring the Participant to be based more than twenty-five (25) miles
away from the CIC Location (except for required travel on the Company’s business
to an extent substantially consistent with his or her customary business travel
obligations in the ordinary course of business prior to the Change in Control);

(d)        Compensation Plans. The failure by the Company to continue in effect
any compensation plan in which the Participant participates, including but not
limited to this Plan, the Company’s retirement program, Employee Stock Purchase
Plan, 1978 Incentive Equity Purchase Plan, Equity Capital Accumulation Plan,
Canadian Capital Accumulation Plan, Management Capital Accumulation Plan,
limited partnership offerings, cash incentive compensation or any other plans
adopted prior to the Change in Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan in connection with the Change in Control, or the failure by
the Company to continue the Participant’s participation therein on at least as
favorable a basis, both in terms of the amount of benefits provided and the
level of his or her participation relative to other Participants, as existed
immediately prior to the Change in Control;

 

24



--------------------------------------------------------------------------------

(e)      Benefits and Perquisites. The failure of the Company to continue to
provide the Participant with benefits at least as favorable as those enjoyed by
the Participant under any of the Company’s retirement, life insurance, medical,
health and accident, disability, deferred compensation or savings plans in which
the Participant was participating immediately prior to the Change in Control;
the taking of any action by the Company that would directly or indirectly
materially reduce any of such benefits or deprive the Participant of any
material fringe benefit enjoyed by him or her immediately prior to the Change in
Control, including, without limitation, the use of a car, secretary, office
space, telephones, expense reimbursement, and club dues; or the failure by the
Company to provide the Participant with the number of paid vacation days to
which the Participant is entitled on the basis of years of service with the
Company in accordance with the Company’s normal vacation policy in effect
immediately prior to the Change in Control;

(f)      No Assumption by Successor. The failure of ML & Co. to obtain a
satisfactory agreement from any successor to assume and agree to perform a
Participant’s employment agreement as contemplated thereunder or, if the
business of the Company for which his or her services are principally performed
is sold at any time after a Change in Control, the purchaser of such business
shall fail to agree to provide the Participant with the same or a comparable
position, duties, compensation, and benefits as provided to him or her by the
Company immediately prior to the Change in Control.

Section 8.6    Effect on Plan Provisions.

In the event of a Change in Control, no changes in the Plan, or in any documents
evidencing grants of Performance Shares, Performance Units, Restricted Shares,
Restricted Units, Stock Options, Stock Appreciation Rights, or Other ML & Co.
Securities and no adjustments, determinations or other exercises of discretion
by the Committee or the Board of Directors, that were made subsequent to the
Change in Control and that would have the effect of diminishing a Participant’s
rights or his or her payments under the Plan or this Article shall be effective,
including, but not limited to, any changes, determinations or other exercises of
discretion made to or pursuant to the Plan. Once a Participant has received a
payment pursuant to this Article VIII, shares of Common Stock that were reserved
for issuance in connection with any Performance Shares, Restricted Shares, Stock
Options, or Other ML & Co. Securities for which payment is made shall no longer
be reserved and shares of Common Stock that are Restricted Shares or that are
restricted and held by the Company pursuant to Section 2.6(a)(i), for which
payment has been made, shall no longer be registered in the name of the
Participant and shall again be available for grants under the Plan. If the
Participant’s employment is terminated without Cause or for Good Reason after a
Change in Control, any election to defer payment for Performance Shares or
Performance Units pursuant to Section 2.8 hereof or Restricted Shares or
Restricted Units pursuant to Section 3.8 hereof shall be null and void.

ARTICLE IX - MISCELLANEOUS.

Section 9.1    Designation of Beneficiary.

A Participant, or the transferee of a Restricted Share, Restricted Unit or Stock
Option pursuant to Sections 3.9 or 4.4(d), may designate, in a writing delivered
to ML & Co. before his or her death, a person or persons or entity or entities
to receive, in the event of his or her death,

 

25



--------------------------------------------------------------------------------

any rights to which he would be entitled under the Plan. A Participant or
Restricted Share, Restricted Unit or Stock Option transferee, may also designate
an alternate beneficiary to receive payments if the primary beneficiary does not
survive the Participant or transferee. A Participant or transferee may designate
more than one person or entity as his or her beneficiary or alternate
beneficiary, in which case such beneficiaries would receive payments as joint
tenants with a right of survivorship. A beneficiary designation made under the
Plan will apply to future grants unless be changed or revoked by a Participant
or transferee by filing a written or electronic notification of such change or
revocation with the Company. If a Participant or Stock Option transferee fails
to designate a beneficiary, then his or her estate shall be deemed to be his or
her beneficiary.

Section 9.2    Employment Rights.

Neither the Plan nor any action taken hereunder shall be construed as giving any
employee of the Company the right to become a Participant, and a grant under the
Plan shall not be construed as giving any Participant any right to be retained
in the employ of the Company.

Section 9.3    Nontransferability.

Except as provided in Sections 3.9 and 4.4(d), a Participant’s rights under the
Plan, including the right to any amounts or shares payable, may not be assigned,
pledged, or otherwise transferred except, in the event of a Participant’s death,
to his or her designated beneficiary or, in the absence of such a designation,
by will or the laws of descent and distribution.

Section 9.4    Withholding.

The Company shall have the right, before any payment is made or a certificate
for any shares is delivered or any shares are credited to any brokerage account,
to deduct or withhold from any payment under the Plan any federal, state, local,
social security or other taxes, including transfer taxes, required by law to be
withheld or to require the Participant or his or her beneficiary or estate, as
the case may be, to pay any amount, or the balance of any amount, required to be
withheld.

Section 9.5    Relationship to Other Benefits.

No payment under the Plan shall be taken into account in determining any
benefits under any retirement, group insurance, or other employee benefit plan
of the Company. The Plan shall not preclude the stockholders of ML & Co., the
Board of Directors or any committee thereof, or the Company from authorizing or
approving other employee benefit plans or forms of incentive compensation, nor
shall it limit or prevent the continued operation of other incentive
compensation plans or other employee benefit plans of the Company or the
participation in any such plans by Participants in the Plan.

Section 9.6    No Trust or Fund Created.

Neither the Plan nor any grant made hereunder shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company and a Participant or any other person. To the extent that any person
acquires a right to receive

 

26



--------------------------------------------------------------------------------

payments from the Company pursuant to a grant under the Plan, such right shall
be no greater than the right of any unsecured general creditor of the Company.

Section 9.7    Expenses.

The expenses of administering the Plan shall be borne by the Company.

Section 9.8    Indemnification.

Service on the Committee shall constitute service as a member of the Board of
Directors so that members of the Committee shall be entitled to indemnification
and reimbursement as directors of ML & Co. pursuant to its Certificate of
Incorporation, By-Laws, or resolutions of its Board of Directors or
stockholders.

Section 9.9    Tax Litigation.

The Company shall have the right to contest, at its expense, any tax ruling or
decision, administrative or judicial, on any issue that is related to the Plan
and that the Company believes to be important to Participants in the Plan and to
conduct any such contest or any litigation arising therefrom to a final
decision.

ARTICLE X - AMENDMENT AND TERMINATION.

The Board of Directors or the Committee (but no other committee of the Board of
Directors) may modify, amend or terminate the Plan at any time, except that, to
the extent then required by applicable law, rule or regulation, approval of the
holders of a majority of shares of Common Stock represented in person or by
proxy at a meeting of the stockholders will be required to increase the maximum
number of shares of Common Stock available for distribution under the Plan
(other than increases due to an adjustment in accordance with the Plan). No
modification, amendment or termination of the Plan shall have a material adverse
effect on the rights of a Participant under a grant previously made to him or
her without the consent of such Participant.

ARTICLE XI - INTERPRETATION.

Section 11.1    Governmental and Other Regulations.

The Plan and any grant hereunder shall be subject to all applicable federal,
state or local laws, rules, and regulations and to such approvals by any
regulatory or governmental agency that may, in the opinion of the counsel for
the Company, be required.

Section 11.2    Governing Law.

The Plan shall be construed and its provisions enforced and administered in
accordance with the laws of the State of New York applicable to contracts
entered into and performed entirely in such State.

 

27



--------------------------------------------------------------------------------

ARTICLE XII - EFFECTIVE DATE AND STOCKHOLDER APPROVAL.

The Plan shall not be effective unless or until approved by a majority of the
votes cast at a duly held stockholders’ meeting at which a quorum representing a
majority of all outstanding voting stock is, either in person or by proxy
present and voting on the Plan.

 

28



--------------------------------------------------------------------------------

RESTRICTED UNITS/STOCK OPTIONS

This Grant Document sets forth the terms and conditions of your grant of
Restricted Units and Stock Options under the Merrill Lynch & Co., Inc.
(“ML&Co.”) Long-Term Incentive Compensation Plan (the “Plan”).

1.    The Plan.

This grant is made under the Plan, the terms of which are incorporated into this
Grant Document. Capitalized terms used in this Grant Document that are not
defined shall have the meanings as used or defined in the Plan, which is
included in the Prospectus sent to you with this grant. Merrill Lynch, as used
in the Grant Document, shall mean ML&Co., its subsidiaries and its affiliates.
References in this Grant Document to any specific Plan provision shall not be
construed as limiting that provision or the applicability of any other Plan
provision.

2.    Grant Conditions.

By accepting this grant, you acknowledge that you understand that the grant is
subject to all of the terms and conditions contained in the Plan and in this
Grant Document and that you consent to all grant terms and conditions, including
without limitation, the covenants set forth in paragraph 4 of this Grant
Document (the “Covenants”).

2.1    RESTRICTED UNITS

 

  (a) General.    You have been awarded 1,049,997 Restricted Units. A Restricted
Unit represents the right to receive a share of ML&Co. Common Stock (the “Common
Stock”) upon the expiration of the applicable Vesting Period as described below.
Your Restricted Units do not have voting rights. A holder of a Restricted Unit
will be paid cash amounts equal to dividends paid on an equivalent number of
shares of Common Stock on the same date that dividends are paid on the Common
Stock until the Restricted Units are paid in accordance with their terms.

 

  (b) Vesting.    Except as described in paragraph 2.1(b) and in paragraph 3 of
this Grant Document, your rights to Restricted Units shall terminate and the
Restricted Units will be cancelled if you terminate employment or otherwise
violate any of the terms and conditions of your grant prior to the end of the
applicable Vesting Period as described below. Restricted Units may not be sold,
transferred, assigned, pledged or otherwise encumbered during the applicable
Vesting Period. Upon each of February 4, 2009, January 1, 2010 and January 1,
2011, the Vesting Period applicable to 34%, 33% and 33%, respectively, of such
Restricted Units will expire and such Restricted Units will vest and shares of
Common Stock will be delivered to you, subject to a reduction of the number of
shares to be delivered of an amount of shares necessary to satisfy Merrill
Lynch’s applicable tax withholding requirements.

 

  (c)

Termination of Rights to Restricted Units Prior to the End of the Vesting
Period.    Unless the Committee determines otherwise, rights to your unvested
Restricted Units will terminate upon: (1) termination of employment for Cause
(as such term is defined below); (2) your voluntary resignation in the first
three years of your employment if you



--------------------------------------------------------------------------------

 

fail to observe the Covenants set forth in paragraph 4 or fail to annually
certify to the Corporation that you are in compliance with such Covenants;
(3) termination upon your voluntary resignation for Good Reason (as defined
below) if you fail to observe all the Covenants in paragraph 4 (other than those
set forth in paragraphs 4(a) and (b)) and all unvested Restricted Units will be
cancelled and shares will not be delivered to you. Under all other
circumstances, including those described in paragraph 3 below, the Restricted
Units will continue to vest notwithstanding termination provided that the
Participant complies with the conditions set forth above.

Cause shall mean: (i) your engagement in (A) willful misconduct resulting in
material harm to Merrill Lynch or (B) gross negligence with the performance of
your duties; or (ii) your conviction of, or plea of nolo contendere to, a felony
or any other crime involving fraud, financial misconduct or misappropriation of
Merrill Lynch assets, or that would disqualify you from employment in the
securities industry (other than a temporary disqualification).

Good Reason shall mean: (i) a meaningful and detrimental alteration in the
nature of your responsibilities or authority, but only after you have notified
Merrill Lynch in writing that you believe such an alteration has occurred and,
within 30 days of our receipt of such notice, we have not been able to resolve
the matter to our mutual satisfaction; (ii) your reporting to an executive other
than the CEO of Merrill Lynch & Co., Inc. during the three-year period
commencing on the effective date of this grant; or (iii) a material reduction in
your total annual compensation (salary and VICP) that is not experienced
generally by similarly situated employees of Merrill Lynch.

 

  (d) Delivery — Merrill Lynch Account Designation.

 

  (i) Once your Restricted Units have vested in accordance with the terms of
this Grant Document, you will be entitled to have those shares delivered, as
soon as practicable, to a Merrill Lynch account.

 

  (ii) As a participant in the Plan, you must designate a Merrill Lynch account
into which shares of Common Stock will be deposited when they are released to
you. This account cannot be a Trust Account, Individual Retirement Account or
other tax-deferred account. You may use a joint account if you are the primary
owner of the account. Account designations can be made on the Payroll Self
Service Web Site at http://hr.worldnet.ml.com/edf2. (From the HR Intranet
homepage, click on Payroll Self Service.) If you do not designate an account,
Merrill Lynch will transfer shares to Wells Fargo, Merrill Lynch’s transfer
agent, to be held on your behalf.

2.2 STOCK OPTIONS

 

  (a) General. You have been awarded 2,445,861 Nonqualified Stock Options (the
“Stock Options”). Each Stock Option entitles you to purchase one share of Common
Stock at the exercise price described below when the stock option becomes
exercisable, subject to your continued employment with Merrill Lynch (except as
otherwise provided in paragraph 2.2 and/or paragraph 3).



--------------------------------------------------------------------------------

  (b) Exercisability.   Stock Options become exercisable as follows:

(1) On February 4, 2009, 34% of the Stock Options shall become exercisable;

(2) On January 1, 2010, 33% of the Stock Options shall become exercisable; and

(3) On January 1, 2011, 33% of the Stock Options shall become exercisable.

Once exercisable, Stock Options will remain exercisable until the expiration
date of the Stock Options on August 4, 2018, provided you remain employed by
Merrill Lynch (except as otherwise provided in this paragraph 2.2 and/or
paragraph 3), and have complied with the terms and conditions of the Grant
Document and the Covenants.

 

  (c) Exercise Price.  The exercise price of the stock options is the price at
which you have the right to purchase a share of the Common Stock regardless of
the market value at the time of exercise. The exercise price is $26.395 as
reflected on the Certificate of Grant. Your option exercise choices are
described on the Human Resources section of the Merrill Lynch WorldNet at:

https://myportal-ltm.worldnet.ml.com/?id=6651_54016_54336_54458_54479.

 

  (d) How to Exercise Stock Options.    You may exercise Stock Options through
the Retirement Services Group. You must open a Limited Individual Investor
Account (LIIA) to exercise. You may submit exercise requests virtually 24 hours
a day, seven days a week through the Interactive Voice Response Service (IVR) at
1-877-637-6767. Alternatively, participant service representatives are available
to help you from at least 8:00 a.m. to 7:00 p.m. Eastern Time, on any day the
New York Stock Exchange is open. Outside of the United States, you can call
609-818-8885 collect to speak to a participant service representative from 8
a.m. to Midnight Eastern Time on any day the New York Stock Exchange is open.
You may also exercise your stock options by visiting the Benefits On Line
Web-site at https://www.benefits.ml.com.

If you are a restricted person, you will be required to pre-clear any sale of
Merrill Lynch equity securities and you will be prohibited from exercising your
Stock Options within a blackout period. This may affect your ability to exercise
stock options just prior to the expiration date. If you have questions regarding
your status as a restricted person and the applicable blackout period, please
contact the Corporate Secretary’s Office.

 

  (e) Transferability.  Stock Options may not be assigned, pledged or otherwise
transferred in whole or in part except as noted below or, in the event of death,
to a beneficiary designated on the Designation of Beneficiary Form. A
beneficiary may include a charity or trust. All or a portion of the Stock
Options awarded herein may be transferred at any time after the grant date to
children and grandchildren and to trusts for their benefit. Please contact your
tax or financial advisor for advice on transferring stock options.

 

  (f)

Termination of Rights Stock Options Prior to the End of the Exercisability
Period.  Unless the Committee determines otherwise, rights to Stock Options that
have not been exercised will terminate upon: (1) termination of employment for
Cause (as defined in paragraph 2.1(c)); (2) your voluntary resignation in the
first three years of your employment if you fail to observe the Covenants set
forth in paragraph 4 or fail to annually certify to the Corporation that you are
in compliance with such Covenants; (3) termination upon your voluntary
resignation by the Participant for Good Reason (as



--------------------------------------------------------------------------------

 

defined in paragraph 2.1(c)) if you fail to observe all the Covenants in
paragraph 4 other than those set forth in paragraphs 4(a) and (b) and, in each
case, all unexercised Stock Options will be cancelled (with respect to
exercisable Stock Options 90 days after termination in the case of terminations
covered under 2.2(f)(2) and (3)) and may no longer be exercised by you. Under
all other circumstances, including those described in paragraph 3 below, your
Stock Options will continue to be and become exercisable in accordance with
their terms provided that the Participant complies with the conditions set forth
above.

3.    Treatment of Restricted Units and Stock Options under Certain
Circumstances.

In the event your termination occurs in connection with the limited
circumstances outlined below, your grant of Restricted Units will continue to
vest and your unvested Stock Options will continue to become and be exercisable
notwithstanding termination, provided that you comply with the conditions
described in paragraphs 2.1(c) and 2.2(f) and the conditions described below.

 

  (a) Death.  If your death occurs prior to the end of the applicable Vesting
Period for your Restricted Units, any unvested Restricted Units will vest
immediately and shares (net of any withholding requirements) will be delivered
to your designated beneficiary or estate as soon as possible. Upon your death,
any unexercisable Stock Options will become immediately exercisable and may be
exercised by your designated beneficiary or estate until August 4, 2018.

 

  (b) Disability or Career Retirement.    If your employment is terminated as a
result of Disability or if you qualify for Career Retirement, your unvested
Restricted Units will continue to vest and your Stock Options will continue to
be and become exercisable notwithstanding your termination, in each case, on the
schedule described in paragraphs 2.1(b) and 2.2(b), provided that (1) you do not
compete with, or recruit employees from, Merrill Lynch and provide Merrill Lynch
with a certification upon your termination and at least annually thereafter (the
“Annual Certification”) that you are not engaged in or employed by a business
which is in competition with Merrill Lynch and have not solicited or recruited
employees from, Merrill Lynch and (2) you do not violate the Covenants. If you
compete with the business of, or recruit employees from Merrill Lynch, or fail
to return the Annual Certification or certification at exit to Merrill Lynch, or
violate the Covenants during the applicable Vesting Period for your Restricted
Units or the exercisability period for your Stock Options, your rights to your
unvested Restricted Units and unvested and unexercised Stock Options will
terminate and such Restricted Units and Stock Options will be cancelled.

 

  (d) Definitions:

To be eligible for “Career Retirement” treatment, you must fulfill the following
requirements:

 

  •  

No determination shall have been made that there was Cause for your termination
(as defined above); and



--------------------------------------------------------------------------------

  •  

You must have completed at least 3 years of service with Merrill Lynch; or

 

  •  

At the request of Merrill Lynch, you become an employee (upon termination with
Merrill Lynch) of, a spin-off of a Merrill Lynch company or business, or of a
non-consolidated joint venture company in which Merrill Lynch has made an
investment which, in each case, is expressly approved for Career Retirement
treatment by the Head of Human Resources, or his or her functional successor.

 

  •  

You will not be eligible for Career Retirement or Disability (and your unvested
Restricted Units and unvested and unexercised Stock Options will be cancelled)
if: (1) following your termination, you engage in any business that is in
competition with the business of Merrill Lynch, (2) prior to or following your
termination you solicit or recruit any Merrill Lynch employees, (3) you fail to
certify, at termination that you are in compliance with conditions 1 and 2 or
fail to sign and return the Annual Certification, or (4) prior to or following
your termination, you violate any of the Covenants.

“Disability” shall mean a physical or mental condition that, in the opinion of
the Head of Human Resources of Merrill Lynch (or his or her functional
successor), renders you incapable of engaging in any employment or occupation
for which you are suited by reason of education or training.

4.  Covenants.

 

(a) Notice Period.  You agree that, for the remainder of your employment, you
shall provide ML&Co. with at least six months advance written notice (the
“Notice Period”) prior to the termination of your employment. During this Notice
Period, you shall remain employed by Merrill Lynch (and receive base salary and
certain benefits, but will not receive any payments or distributions or accrue
any rights to a bonus or any payments or distributions under the Variable
Incentive Compensation Program, pro-rata or otherwise) and shall not commence
employment with any other employer. You further agree that during the Notice
Period, you shall not directly or indirectly induce or solicit any client of
Merrill Lynch to terminate or modify its relationship with Merrill Lynch.

 

(b) Employment by a Competitor.  You agree that, during the period beginning on
the date of the termination of your employment and ending on the date of vesting
of 100% of your Restricted Units, or, if later, the date on which your Stock
Options expire, you will not, without prior written consent from ML&Co., engage
in any employment, accept or maintain any directorship or other position, own an
interest in, or, as principal, agent, employee, consultant or otherwise, provide
any services to anyone, whether or not for compensation, in any business that is
engaged in competition with the business of ML&Co. or its affiliates (a
“Competitive Business”). Notwithstanding the foregoing, you may have an interest
constituting less than 1 percent of any class of publicly traded securities in
any public company that is a competitive business.

 

(c) Non-Solicitation.    You agree that you will not directly or indirectly
solicit for employment any person who is or was an employee of ML&Co. or any of
its affiliates at any time during the six-month period immediately preceding the
date of such solicitation.



--------------------------------------------------------------------------------

(d) No Hire.  You agree that during a period of six months following your
termination, you will not hire or otherwise engage, directly or indirectly
(including, without limitation, through an entity with which the you are
associated), as an employee or independent contractor, any person who is or was
an employee of ML&Co. or any of its affiliates and who, as of the date of your
termination of employment, had the title First Vice President or Managing
Director or higher and reported directly to you or to the Chief Executive
Officer or President of ML&Co. (“Executive, CEO or President Direct Reports”) or
any person with the title First Vice President or Managing Director or higher
who, at the time of your termination, reported directly to the Executive, CEO or
President Direct Reports, provided, however, that the hiring of any person whose
employment was involuntarily terminated by ML&Co. or any of its affiliates shall
not be a violation of this covenant.

 

(e) Non-Disparagement.  You agree that you will not disparage, portray in a
negative light, or make any statement which would be harmful to, or lead to
unfavorable publicity for, ML&Co. or any of its affiliates, or any of its or
their current or former directors, officers or employees, including without
limitation, in any and all interviews, oral statements, written materials,
electronically displayed materials and materials or information displayed on
internet- or intranet-related sites; provided however, nothing contained herein
shall prohibit or restrict (i) providing information to, or otherwise assisting
in, an investigation by Congress, the Securities and Exchange Commission
(“SEC”), or any other federal regulatory or law enforcement agency or
self-regulatory organization (“SRO”); (ii) testifying, participating, or
otherwise assisting in a proceeding relating to an alleged violation of any
federal law relating to fraud or any rule or regulation of the SEC or any SRO or
in an internal investigation by Merrill Lynch or (iii) testifying,
participating, or otherwise assisting in any administrative investigation or
proceeding relating to an alleged violation of any discrimination or wage law.

 

(f) Confidential Information.  You agree that following any termination of
employment, you will not without prior written consent or as otherwise required
by law, disclose or publish (directly or indirectly) any Confidential
Information (as defined below) to any person or copy, transmit or remove or
attempt to use, copy, transmit or remove any Confidential Information for any
purpose. “Confidential Information” means any information concerning ML&Co. or
any of its affiliates’ business or affairs which is not generally known to the
public and includes, but is not limited to, any file, document, book, account,
list, process, patent, specification, drawing, design, computer program or file,
computer disk, method of operation, recommendation, report, plan, survey, data,
manual, strategy, financial data, client information or data, or contract which
comes to your knowledge in the course of your employment or which is generated
by you in the course of performing your obligations whether alone or with others
provided that, nothing contained herein shall prohibit or restrict a Participant
from (i) providing information to, or otherwise assisting in, an investigation
by Congress, the Securities and Exchange Commission (“SEC”), or any other
federal regulatory or law enforcement agency or self-regulatory organization
(“SRO”); (ii) testifying, participating, or otherwise assisting in a proceeding
relating to an alleged violation of any federal law relating to fraud or any
rule or regulation of the SEC or any SRO or in an internal investigation by
Merrill Lynch or (iii) testifying, participating, or otherwise assisting in any
administrative investigation or proceeding relating to an alleged violation of
any discrimination or wage law.



--------------------------------------------------------------------------------

(g) Confidentiality.  You also agree that in the event your employment is
terminated you will not disclose the circumstances of your termination to any
other party, except that, (i) on a confidential basis to tax, financial or legal
advisors, immediate family members, or any prospective employer or business
partner, provided that, in each case, such third party agrees to keep such
circumstances confidential and (ii) this provision shall not prevent a response
to any inquiry about termination of employment or its underlying facts and
circumstances by any self regulatory organization or regulatory or governmental
agency.

 

(h) Cooperation.  You agree to (i) provide truthful and reasonable cooperation,
including but not limited to your appearance at interviews and depositions, in
all legal matters, including but not limited to regulatory and litigation
proceedings relating to your employment or area of responsibility at Merrill
Lynch or its affiliates, whether or not such matters have already been commenced
and through the conclusion of such matters or proceedings, and (ii) to provide
Merrill Lynch’s counsel all documents in your possession or control relating to
such regulatory or litigation matters.

 

(i) Injunctive Relief.  Without limiting any remedies available, you acknowledge
and agree that a breach of the covenants contained in subparagraphs (a) – (d),
(f) and (g) of this paragraph 4 will result in material and irreparable injury
to Merrill Lynch and its affiliates for which there is no adequate remedy at law
and that it will not be possible to measure damages for such injuries precisely.
Therefore, you agree that, in the event of such a breach or threat thereof,
Merrill Lynch shall be entitled to seek a temporary restraining order and a
preliminary and permanent injunction, without bond or other security,
restraining him or her from engaging in activities prohibited by subparagraphs
(a) – (d), and (f)-(h) of this paragraph 4 or such other relief as may be
required specifically to enforce any of the covenants in subparagraphs (a)–(d)
and (f)-(h) of this paragraph 4, provided however, that Merrill Lynch shall be
entitled to seek injunctive relief for violations of subparagraph (c) of this
paragraph 4 only during the period beginning on the date of your termination of
employment and ending on the first anniversary of that date.

5.  Effect of a Change in Control of ML&Co.

Notwithstanding Article VIII of the Plan, the treatment of the Restricted Units
and Nonqualified Stock Options, in the event of a Change in Control of ML&Co.
(as defined in the Plan) followed by your termination other than for Cause or
your resignation for Good Reason (in each case as defined in paragraph 2.1(c)
hereof, shall be as follows:

 

  (a) For Restricted Units

100% of all unvested Restricted Units shall immediately vest and become payable;
and

 

  (b) For Stock Options

100% of all unexercised Stock Options shall immediately vest and be or become
exercisable and remain exercisable for the remainder of their original term;



--------------------------------------------------------------------------------

provided that, in the case of paragraphs 5(a) and (b), in the event that Merrill
Lynch is not a surviving company in the Change in Control transaction, your
right to receive securities will be converted, based on the terms of the Change
in Control transaction, to securities of the acquiring entity.